COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Benton and Elder
Argued at Richmond, Virginia


NOEL FLOYD EARLEY
                                                MEMORANDUM OPINION * BY
v.        Record No. 2398-95-2                   JUDGE LARRY G. ELDER
                                                   NOVEMBER 5, 1996
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     Robert W. Duling, Judge

          Cullen D. Seltzer, Assistant Public Defender
          (David J. Johnson, Public Defender, on
          briefs), for appellant.

          Marla Graff Decker, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Noel F. Earley (appellant) appeals his conviction of one

count of possession of cocaine with intent to distribute.       He

contends that the trial court erroneously denied his motion to

suppress a plastic bag of cocaine obtained when Officer O'Kleasky

of the Richmond police patted the sleeve of his coat during a

sweep of a known open air drug market.       He argues that Officer

O'Kleasky lacked reasonable suspicion that he was either

committing a crime or armed at the time Officer O'Kleasky seized
                                         1
him and patted his sleeve for weapons.       For the reasons that

follow, we affirm appellant's conviction.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.

     1
      The Commonwealth conceded at oral argument that appellant
was seized before the bag of cocaine was knocked from his sleeve.
 Therefore, we only consider whether reasonable suspicion existed
for the seizure and pat-down.
     On appeal, we review determinations of reasonable suspicion

de novo and findings of historical fact for clear error.      Ornelas

v. United States,       U.S.    ,      , 116 S. Ct. 1657, 1663, 134
L. Ed. 2d 911 (1996).   We also give due weight to inferences drawn

from historical facts by trial judges and law enforcement

officials.    Id.

     It is well settled that a police officer may conduct a

pat-down search of a suspect's outer clothing, if he can "point

to specific and articulable facts which, taken together with

rational inferences from those facts, reasonably lead him to

conclude, in light of his experience, that criminal activity may

be afoot and that the suspect may be armed and presently

dangerous."    Thompson v. Commonwealth, 16 Va. App. 478, 481, 431
S.E.2d 72, 74 (1993) (quoting Lansdown v. Commonwealth, 226 Va.
204, 209, 308 S.E.2d 106, 110 (1983), cert. denied, 456 U.S.
1104, 104 S. Ct. 1604, 80 L. Ed. 2d 134 (1984) (quoting Terry v.

Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880, 20 L. Ed. 2d 889

(1968))).    Whether sufficient cause exists to warrant a stop and

frisk is determined by the totality of the circumstances.      Smith

v. Commonwealth, 12 Va. App. 1100, 1102, 407 S.E.2d 49, 51 (1991)

(citing United States v. Cortez, 449 U.S. 411, 417, S. Ct. 690,

695, 66 L. Ed. 2d 621 (1981)).   In examining the circumstances, "we

recognize that a trained police officer may be able 'to perceive

and articulate meaning to given conduct which would be wholly

innocent to the untrained observer."      Id. (citations omitted).




                                 -2-
The United States Supreme Court has described the process that

law officers undertake when assessing the bases for their

suspicion:
             The analysis proceeds with various objective
             observations, information from police reports
             if such are available, and consideration of
             the modes or patterns of operation of certain
             kinds of law breakers. From these data, a
             trained officer draws inferences and makes
             deductions -- inferences and deductions that
             might well elude an untrained person.
                  The process does not deal with hard
             certainties, but with probabilities. Long
             before the law of probabilities was
             articulated as such, practical people
             formulated certain common sense conclusions
             about human behavior; jurors as factfinders
             are permitted to do the same--and so are law
             enforcement officers.


Cortez, 449 U.S. at 418, 101 S. Ct. at 695.

     In this case, we hold that Officer O'Kleasky had reasonable

articulable suspicion that appellant may have been engaged in

criminal activity and was armed.    Consequently, a Terry stop and

a pat-down of appellant was justified.    The street corner on

which appellant was standing with two other males was known as an

active open air drug market and was the site of many shootings.

Officer O'Kleasky and his fellow officers arrived to conduct a

routine sweep of the street corner to search for drugs and

weapons.   As they arrived at the corner, the officers watched

appellant quickly pull his left fist up into the sleeve of his

coat and start making a twisting motion within his sleeve.

Appellant remained at the corner and made no effort to leave

after the two other males began walking up the street.       The


                                  -3-
officers knew appellant had a history of violent behavior that

included convictions for shooting a firearm into an occupied

dwelling and assault.   After Officer O'Kleasky twice asked

appellant to show him his hand, appellant complied while still

apparently manipulating an object to fall lower within his

sleeve.   Officer O'Kleasky then said to appellant, "put your arm

down."    Appellant put his arm down, but it still appeared that he

was attempting to keep some object from falling out of his

sleeve.   Concerned for the safety of himself and the other

officers, Officer O'Kleasky reached over and patted appellant one

time on his sleeve to check for firearms, causing the plastic bag

of cocaine to fall from appellant's sleeve.
     While each of these circumstances standing alone would not

justify the seizure and search of appellant, when viewed as a

whole, Officer O'Kleasky had reasonable articulable suspicion to

seize and pat-down appellant.   The additional circumstances of

this case distinguish it from those cases in which we held that a

police officer witnessing a peculiar hand movement by a person in

a high crime area, without more, lacks reasonable suspicion

justifying a stop and frisk.    Riley v. Commonwealth, 13 Va. App.
494, 497-99, 412 S.E.2d 724, 726-27; Smith, 12 Va. App. at 1104,

407 S.E.2d at 52; Goodwin v. Commonwealth, 11 Va. App. 363, 367,

398 S.E.2d 690, 692 (1990).    Furthermore, the officers were in an

established open air drug market known for shootings conducting a

sweep for weapons and drugs.    We have recognized that searches




                                 -4-
for narcotics "may give rise to sudden violence or frantic

efforts to conceal or destroy evidence" and that it is reasonable

for officers to infer that such situations are dangerous.

Williams v. Commonwealth, 4 Va. App. 53, 67, 354 S.E.2d 79, 87

(1987) (quoting Michigan v. Summers, 452 U.S. 692, 702, 101
S. Ct. 2587, 2594, 69 L. Ed. 2d 340 (1981)).

     For the foregoing reasons, we affirm the conviction.

                                                        Affirmed.




                               -5-
Benton, J., dissenting.



     Noel F. Earley was standing on the sidewalk at 2:50 in the

afternoon when the police officers arrived at "a corner that [the

officers] routinely check during [their] tour" of that

neighborhood.   No evidence in this record tended to prove that

the officers had a reasonable suspicion that Earley was engaged

in criminal activity.     See Terry v. Ohio, 392 U.S. 1, 30 (1968).

For the reasons cogently stated by this Court in Riley v.
Commonwealth, 13 Va. App. 494, 412 S.E.2d 724 (1992); Smith v.

Commonwealth, 12 Va. App. 1100, 407 S.E.2d 49 (1991); and Goodwin

v. Commonwealth, 11 Va. App. 363, 398 S.E.2d 690 (1990), I would

hold that the police unlawfully stopped and searched Earley.      See

also Smith v. Commonwealth, 217 Va. 336, 228 S.E.2d 562 (1976).




                                  -6-